DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/169690 (herein Kahlen).
As to claims 1-5, 7 and 9-10, Kahlen discloses a polyolefin composition (see abstract, pages 3-4 and examples) comprising: 
    PNG
    media_image1.png
    95
    581
    media_image1.png
    Greyscale

See page 3.  Note that “A”, “A-1” and “A-2” of Kahlen reads on claimed components T1, a1 and a2, respectively.  The polypropylene (PP, claimed a1) is preferably a homopolymer (about 100 wt% propylene, see page 4) and exemplified as PP homopolymer on page 14 under HB600TF and a component of Krublend.  Likewise, the polyethylene is preferably a homopolymer (as e.g. HDPE, see page 5, and if a copolymer the comonomer content is below 15 wt%, thus an ethylene content of 85 to 100 wt%).  Also exemplified as HDPE homopolymer on page 14 under MG7547 and a component of Krublend.  Component a1 and a2 are exemplified as a 50/50 blend.
and from 10 to 25 wt% of B) a polypropylene (propylene ethylene copolymer, page 3 reading on claimed component T2).  
The polypropylene is heterophasic and general contains an ethylene content of 0 (homopolymer) to 10 wt%.  See page 7.  Note that the polypropylene is heterophasic with a xylene soluble fraction (B2) present in 10 to 45 wt% (page 9), which has an ethylene content of 20 to 46 wt%.  In the examples (HECO-1) starting on page 15 (in table 1 and 2), the split is 14 wt% for GPR2 and has 45 wt% ethylene (C2), while the PP fraction in GPR1 has 0 wt% ethylene.  Thus, the total ethylene content is deduced as 6.3 wt% (14%*.45), which is within the claimed range.  Note that the ranges in the broader disclosure also yield values within the claimed range.  Specifically, note that the 
The melt flow rate (MFR 230/2.16) is taught as generally between 1.0 and 300 g/10min.  See page 3.  Also note that the MFR is 7 in the first loop and GPR1 and 3.5 in the GPR2 in the examples (e.g. table 2 on page 16 for HECO-1), thus within the claimed range.
As to the xylene soluble fraction (XCS), it is 2.1 in the loop, 2.0 in GPR1 and 15 wt% in GPR2, thus total it is about 3.9.  Nevertheless, it is well within the claimed range.
No other components are required.
As to claim 6, the MFR is exemplified as 2.1 (example IE 1) and 4.9 (example IE 5) in table 4.
As to claim 8, the T1 (A of Kahlen) is a recycled blend.  See pages 2-3 and examples under “Krublend”.

Claim Rejections - 35 USC § 103
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/169690 (herein Kahlen) in view of US 2010/0119799 (herein Manrich).
The discussion with respect to Kahlen set-forth above is incorporated herein by reference.
As to claims 11 and 12, Kahlen (page 12) discloses that the polyolefin compositions are for construction applications, pipes, etc. However, Kahlen is silent on films.
Manrich discloses similar compositions of recycled polyolefins.  See abstract and examples.  Manrich discloses that the polyethylene/polyolefin can be utilized for to form multilayer films.  See paragraph 3 and 37.
It would have been obvious at the time the invention was filed to have utilized the composition of Kahlen for the appropriate end use, including multilayer films as suggested by Manrich because one would want to recycle the polyolefins and use them for their intended uses that are taught as suitable.

Double Patenting
Claim 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9-15 of copending Application No. 16/758,767 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-5 copending claim 1 is substantially the same with the proviso that T2 is further limited to heterophasic and limits the IVXS.  Nevertheless, all limitations are met.
As to claim 6, see copending claim 9.
As to claim 7, see copending claim 10.
As to claim 8, see copending claim 11.
As to claim 9, see copending claim 12.
As to claim 10, see copending claim 13.
As to claim 11, see copending claim 14.
As to claim 12, see copending claim 15.



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant’s arguments hinge on both Kahlen and the copending claims being directed towards heterophasic copolymers, while the T2 of the instant claim is directed towards a propylene ethylene copolymer. 
In response, the argument is not persuasive.  As to the applicant’s statement that the “skilled artisan would readily recognize that a heterophasic polymer blend is distinguishable from a copolymer that contains propylene and ethylene derived units”, applicant does not support the statement with factual evidence.  The prior art consistently states that the component is a heterophasic copolymer comprising units of propylene and ethylene. See examples of Kahlen and copending claim 1 stating “heterophasic propylene ethylene copolymer”.  It is unclear how a “heterophasic propylene ethylene copolymer” is not a propylene ethylene copolymer.  Should applicant argues that the heterophasic copolymer is a composition of multiple polymers, it is noted that the claimed T2 is also, indeed, a compositions of multiple polymers as indicated by some of the copolymer being soluble in xylene.  The polymers soluble in xylene are different than the polymers insoluble in xylene and thus are a compositions of multiple polymers.  Heterophasic propylene ethylene copolymers are a species of propylene ethylene copolymers that has at least two phases.  Propylene copolymers can be a heterophasic copolymer.  See paragraph 95 of US 2009/0209706 for evidence.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764